DISSENTING OPINION OP
ROBERTSON, C.J.
I have to dissent. The statute prohibits the selling or furnishing of opium except by the holder of a license to sell poisonous drugs, upon the written prescription of a duly licensed physician. The charge entered against the defendant was of furnishing only. The uncontradicted evidence before the district magistrate showed a sale. 'The question is whether, upon a charge of furnishing opium the defendant can be convicted upon evidence that'he sold opium.
According to the dictionaries the word “furnish” means “give,” “supply” or “provide.” In, Republic v. Akau, 11 Haw. 363, 366, this court said that “furnish” means “provide” or “supply” and “does not import a consideration.” The word is a broad and indefinite one, and standing alone would not, I think, necessarily negative a consideration. The point is not what the word is capable of meaning, but what is its meaning in this particular statute. In the statute in question, as in that involved in the Ahau case, “furnish” must be held to *674mean something other than and different from “sell,” which imports a money consideration. In State v. Deusting, 33 Minn. 102, where an ordinance provided, that no- person shall “sell, vend, deal in or dispose of” any spirituous liquors, the court said, “the terms 'dispose of’ are meant to include other forms of disposal than indicated in the preceding words in the ordinance, though consistent with them as respects its intent and purpose.” Ey inserting the word “furnish” in this statute the legislature evidently intended to provide against transfers of opium other than by sale.
The word “give” as well as the word “furnish” may or may not negative the idea of compensation according to the context. Fernald says: “To give is primarily to transfer to another’s possession or ownership without compensation; in its secondary sense in popular use, it is to put into another’s possession by any means and on any terms whatever.”
Under statutes prohibiting the selling oT giving of intoxicating liquors, it has repeatedly been held that proof of selling will not support a charge of giving, and vice versa. “Furnish” and “give” being synonymous terms, the same rule should be applied here. The reason for the rule is that two distinct-offenses are created by the statute, and though both might properly be alleged in the same charge, where only one has been alleged the allegation is not supportd by proof of the other.
In Williams v. State, 8 So. (Ala.) 668, the court said: “To convict a person of 'giving’ away liquor contrary to law, he must be indicted or charged with the offense of 'giving’ contrary to law, and not for 'selling.’ In framing indictments of this character the safer plan is to have two or more counts charging the different offenses severally in separate counts.” In Humpeler v. People, 92 Ill. 401, it was said: “It was a violation of the statute to either sell or give intoxicating liquor to a person in the habit of getting intoxicated, but an indictment for selling would not be sustained by proof that liquor had been given to a person in the habit of getting intoxicated, *675nor would an indictment for giving liquor be sustained by proof of a sale. A sale and a gift, under the statute, are distinct and separate offenses, and proof of one will not sustain a charge for the other.” To the same'effect see Harvey v. State, 80 Ind. 142; State v. Freeman, 27 Vt. 526; Wood v. State, 1 Ore. 223; 2 McClain Crim Law, Sec. 1235.
In my judgment the conviction should be set aside.